In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-22-00013-CV




                                   IN RE WALMART, INC.




                                Original Mandamus Proceeding




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss

_________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                MEMORANDUM OPINION

        Fintiv, Inc., sued Walmart, Inc., in a Texas court for misappropriation of trade secrets.

Alleging that Fintiv contractually agreed to a mandatory forum-selection clause requiring it to

litigate in Arkansas, Walmart moved to dismiss all claims against it. By its petition for a writ of

mandamus, Walmart complains of the trial court’s denial of its motion to dismiss. Because

Walmart failed to comply with the Texas Rules of Appellate Procedure, we deny the mandamus

petition.

        Rule 52.7(a)(1) states that a relator must file with the petition “a certified or sworn copy

of every document that is material to the relator’s claim for relief and that was filed in any

underlying proceeding.” TEX. R. APP. P. 52.7(a)(1). Rule 52.3(k)(1)(A) states, “The appendix

must contain . . . a certified or sworn copy of any order complained of, or any other document

showing the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Here, the mandamus record

and appendix are not accompanied by affidavit and, while some documents have been certified

by the district court clerk and court reporter, other critical documents have not been certified or

sworn. Moreover, there is no certified or sworn copy of the order denying Walmart’s motion to

dismiss based on the forum-selection clause. As a result, documents material to Walmart’s

petition for a writ of mandamus are neither certified nor sworn.

        “‘Because the record in a mandamus proceeding is assembled by the parties,’ we must

‘strictly enforce[] the authentication requirements of rule 52 to ensure the integrity of the

mandamus record.’” In re Landstar Ranger, Inc., No. 06-21-00068-CV, 2021 WL 3411534, at

*1 (Tex. App.—Texarkana Aug. 4, 2021, orig. proceeding) (mem. op.) (quoting In re Long, 607

                                                 2
S.W.3d 443, 445 (Tex. App.—Texarkana 2020, orig. proceeding)). “It is the relator’s burden to

provide this Court with a sufficient record to establish the right to mandamus relief.” Id.

(quoting In re Long, 607 S.W.3d at 446) (citing TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1)). Here,

the Relator has failed to provide us with a sufficient record because several of the documents

attached to the petition do not comply with Rules 52.3(k)(1)(A) or 52.7(a)(1).

       As a result, we deny the petition for a writ of mandamus.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       March 9, 2022
Date Decided:         March 10, 2022




                                                3